Citation Nr: 1421776	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  08-37 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression. 

2.  Entitlement to service connection for syncope, to include as due to herbicide exposure. 

3.  Entitlement to service connection for bronchial asthma, to include as due to herbicide exposure. 

4.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as due to herbicide exposure. 

5.  Entitlement to service connection for hyperlipidemia, to include as due to herbicide exposure. 

6.  Entitlement to service connection for hearing loss, to include as due to herbicide exposure. 

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to service connection for skin rash of the neck and feet, to include as due to herbicide exposure. 

9.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.

This matter was previously before the Board in December 2009 at which time it was remanded for additional development.  It is now returned to the Board.  With regard to the issue being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board has re-characterized the issues of service connection for PTSD and major depressive disorder more generally as a claim for an acquired psychiatric disability.  In this regard, VA must consider alternative current conditions within the scope of a filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board finds that Clemons is applicable here as the records reflect that the Veteran has demonstrated treatment for additional psychiatric disorders over the course of this appeal.

In correspondence received in March 2011, March 2013, and June 2013, the Veteran appears to raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The issue has been raised by the record, but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder, syncope, bronchial asthma, COPD, hearing loss, tinnitus, skin rash and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Hypercholesterolemia is a laboratory finding and not a chronic disability for VA compensation purposes.


CONCLUSION OF LAW

Hypercholesterolemia is not disease, disability, or injury for which applicable law 
permits the award of service connection.  38 U.S.C.A. §§ 1101, 1110, 1701(1) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
Here, the Veteran was sent letters in December 2006, February 2007, April 2007, May 2007, December 2008, and March 2012 that provided information as to what evidence was required to substantiate the claim of service connection and of the division of responsibilities between VA and a claimant in developing an appeal. The letters also explained what type of information and evidence was needed to establish a disability rating and effective date. 

VA's duty to assist the Veteran in the development of his claim includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As hypercholesterolemia is not a disability, an examination is not necessary, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims discussed on the merits herein below. 

As such, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Hyperlipidemia

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  Hyperlipidemia is not among diseases subject to presumptive service connection.  See 38 C.F.R. § 3.309(e).  

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran reports that he has hypercholesterolemia, otherwise known as high 
blood cholesterol.  VA outpatient treatment records reflect a past medical history of hypercholesterolemia. 

While acknowledging the findings consistent with high cholesterol, and a current diagnosis, elevated cholesterol is not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1110; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  The term "disability" as used for VA purposes 
refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability, thus in the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, an award of service connection for hyperlipidemia/hypercholesterolemia is not warranted.


ORDER


Service connection for hyperlipidemia, to include as due to herbicide exposure, is denied.



REMAND

Unfortunately, another remand is required in this case as to the issues of service connection for an acquired psychiatric disorder, syncope, bronchial asthma, chronic obstructive pulmonary disorder, hearing loss, tinnitus, skin rash and diabetes mellitus.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Acquired Psychiatric Disorder 

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD and major depressive disorder, that is related to his period of active service.  A private medical record from R. A. Coca, M.D., dated in April 2006, shows that the Veteran was said to have PTSD and major depressive disorder that were related to active service.  The Veteran underwent a VA PTSD examination report in October 2010.  The VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, but that he did meet the criteria for depression, not otherwise specified.  The examiner also concluded that the Veteran's depression was not related to active service as the mental condition began in 2005, more than 35 years after service.  The Board finds that this opinion of the VA examiner is of limited probative value.  Initially, the opinion is inadequate because it is not supported by a complete rationale and because the opinion did not take into account the Veteran's competent lay statements regarding the onset and continuity of symptoms, nor did it discuss the prior medical evidence from Dr. Coca in support of the Veteran's claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, post-service treatment records show additional diagnoses including psychotic disorder and cognitive disorder.  On remand, an opinion should also be provided as to whether any additional psychiatric disorder diagnosed during the pendency of this appeal is related to service.  See Clemons, 23 Vet. App. 1 (2009); McLain v. Nicholson, 21 Vet. App, 319 (2007).  As such, a new examination is required.

Bilateral Hearing Loss, Tinnitus, and Syncope

The Veteran asserts that he has a bilateral hearing loss disability and tinnitus are a result of his period of active service.  The April 2006 letter from Dr. Coca indicates that the Veteran had hearing loss and tinnitus.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  See McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  A VA audiology assessment consult dated in January 2005 confirms that the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385.  The report also shows a reported history of in-service noise exposure and ongoing symptoms of hearing loss and tinnitus since service.  As such, the Board finds that the Veteran should be scheduled for a VA examination so as to ascertain the nature and etiology of his asserted hearing loss and tinnitus.

With regard to the issue of service connection for syncope, a December 2004 VA outpatient treatment record shows that the Veteran had a history of syncope.  The diagnostic impression was rule out positional vertigo.  As such, the Board finds that the outcome of the Veteran's claims of service connection for hearing loss and tinnitus could potentially impact a claim of service connection for syncope if it is shown that the syncope is related to an underlying auditory disability.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, on remand, an opinion should also be provided as to whether the Veteran's syncope is a manifestation of an underlying auditory disability.

Bronchial Asthma and COPD 

The Veteran asserts that he has bronchial asthma and COPD that are a result of his period of active service.  A review of his service treatment records reveals that in November 1968 and February 1969 he was treated for upper respiratory infection.  The April 2006 letter from Dr. Coca indicates that the Veteran had bronchial asthma and COPD.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding a link between current disability and service is low.  See McLendon, 20 Vet. App. at 83; Locklear, 20 Vet. App. at 410.  As such, the Board finds that the Veteran should be scheduled for a VA examination so as to ascertain the nature and etiology of his asserted bronchial asthma and COPD.

Skin Rash

The Veteran asserts that he has a skin rash that is a result of his period of active service.  A review of his service treatment records reveals that in March and April 1969 he was treated for a rash of the right and left forearms.  The April 2006 letter from Dr. Coca indicates that the Veteran had a skin rash on the neck and feet.  A VA outpatient treatment record dated in March 2009 shows that the Veteran was treated for a rash over his entire body.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding a link between current disability and service is low.  See McLendon, 20 Vet. App. at 83; Locklear, 20 Vet. App. at 410.  As such, the Board finds that the Veteran should be scheduled for a VA examination so as to ascertain the nature and etiology of his asserted disability manifested by skin rash.

Additionally, the Veteran has verified service in the Republic of Vietnam, therefore, it is presumed that he was exposed to certain herbicides therein.  See 38 C.F.R. § 3.307(a); 38 C.F.R. § 3.309(e).  Chloracne is a skin disability that is presumed to have developed as a result of such exposure is it shall have become manifest to a degree of 10 percent or more at any time after service.  On remand, an opinion should also be obtained as to whether the Veteran has a diagnosis of chloracne.

Diabetes Mellitus 

The Veteran asserts that he has diabetes mellitus as a result of his period of active service in the Republic of Vietnam.  He has verified service in the Republic of Vietnam, therefore, it is presumed that he was exposed to certain herbicides therein.  See 38 C.F.R. § 3.307(a); 38 C.F.R. § 3.309(e).  Diabetes mellitus is a disease that is presumed to have developed as a result of such exposure is it shall have become manifest to a degree of 10 percent or more at any time after service.

The Veteran underwent a VA diabetes mellitus examination in May 2007 at which time it was shown that he did not have a diagnosis of diabetes mellitus.  Thereafter, a VA outpatient treatment record dated in September 2009 shows that the Veteran was receiving follow-up treatment for his chronic conditions, including diabetes mellitus.  There is no further assessment regarding the diabetes mellitus in the report.  In light of the possibility that the Veteran has developed diabetes mellitus during the pendency of this appeal, the Board finds that an examination must be scheduled to determine whether the Veteran has currently manifested diabetes mellitus to a compensable degree.

Additional Development

Finally, as this matter is being remanded for the reasons set forth above, updated treatment records should be obtained from the San Juan VA Medical Center (VAMC).  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder or Virtual VA updated treatment records from the San Juan VAMC for the period from July 2, 2010.  

2.  AFTER all treatment records have been associated with the claims folder, schedule the Veteran for a VA examination by a psychologist or psychiatrist that has not previously examined him so as to ascertain the nature and etiology of his asserted psychiatric disorder.  All studies deemed appropriate shall be performed, and all findings should be set forth in detail.  The claims file and a copy of this remand must be made available to the examiner, who shall review the entire claims file in conjunction with this examination.  This fact should be so indicated in the examination report.

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  
The examiner must specifically address the April 2006 private medical record from Dr. Coca.

Based on examination of the Veteran and review of the record, the examiner should respond to the following:

(a)  Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, OR whether the Veteran has PTSD due to a corroborated stressor;

(b)  As to any acquired psychiatric disorder diagnosed over the course of this appeal (to include major depressive disorder, psychotic disorder, and cognitive disorder), is it at least as likely as not that such acquired psychiatric disorder(s) is/are causally related to the Veteran's active duty service?  In doing so, the examiner should consider service as a whole, and not only the Veteran's claimed stressor.

(c)  As to any acquired psychiatric disorder diagnosed over the course of this appeal (to include major depressive disorder, psychotic disorder, and cognitive disorder), is it at least as likely as not that such acquired psychiatric disorder(s) was manifested to a compensable degree within one year following separation from service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  AFTER all treatment records have been associated with the claims folder, schedule the Veteran for a VA examination with an otolaryngologist so as to determine the precise nature and etiology of his asserted bilateral hearing loss, tinnitus, and syncope.  All indicated tests and studies must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz , and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.

All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a)  Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385 )?

(b)  If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it as likely as not that such had onset in service or is causally related to active service, to include injury due to loud noise exposure experienced therein.

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

(c)  Is the Veteran's reported tinnitus as likely causally related to his period of active service, to include injury due to loud noise exposure experienced therein.

(d)  Does the Veteran have an underlying otolaryngological disability manifested by syncope that is as likely causally related to his period of active service, to include injury due to loud noise exposure experienced therein?  In the alternative, is a disability manifested by syncope at least as likely as not caused or aggravated by any hearing loss or tinnitus.  If aggravation is found, the examiner must state the baseline level of disability prior to aggravation, to the extent possible.  If this cannot be accomplished, the examiner must explain why.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for bilateral hearing loss, tinnitus, or a disability manifested by syncope, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  AFTER all treatment records have been associated with the claims folder, schedule the Veteran for a VA examination with a physician with appropriate expertise in respiratory disorders so as to determine the precise nature and etiology of his asserted bronchial asthma and COPD.  All indicated tests and studies must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a)  Does the Veteran have a current diagnosis of bronchial asthma or COPD?

(b)  If the Veteran is determined to have a current diagnosis of bronchial asthma or COPD, is it as likely as not that such had onset in service or is causally related to active service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of specific treatment for bronchial asthma or chronic obstructive pulmonary disease in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  AFTER all treatment records have been associated with the claims folder, schedule the Veteran for a VA examination with a dermatologist so as to determine the precise nature and etiology of his asserted disability manifested by skin rash.  To the extent possible, the examination should be undertaken during an ACTIVE stage of the asserted disability.  All indicated tests and studies must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.
Following examination of the Veteran, the examiner is requested to opine as to the following:

(a)  Does the Veteran now have or has he had a diagnosis of a disability manifested by a skin rash at any time over the course of this appeal?

(b)  If the Veteran is determined to have had a diagnosis of a disability manifested by a skin rash, is it as likely as not that such had onset in service or is causally related to active service, to include the March and April 1969 treatment for a rash of the right and left forearms..

(c)  Does the Veteran now have or has he had a diagnosis of chloracne at any time over the course of this appeal?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of specific treatment for a particular skin disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6.  AFTER all treatment records have been associated with the claims folder, schedule the Veteran for an appropriate VA diabetes mellitus examination so as to determine whether the Veteran has manifested a diagnosis of diabetes mellitus.  All indicated tests and studies must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

Following completion of appropriate diagnostic studies, the examiner is directed to opine as to whether the Veteran currently has a diagnosis of diabetes mellitus, and if so, whether it is at least as likely the diabetes mellitus was at the very least manageable by restricted diet only at any time during the course of this appeal. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

7.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

8.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


